Order entered October 29, 2013




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-12-01038-CR

                             LUSIO MORALES LIMAS, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the Criminal District Court No. 6
                                    Dallas County, Texas
                            Trial Court Cause No. F10-72294-X

                                           ORDER
          The Court GRANTS appellant’s October 17, 2013 motion to supplement the reporter’s

record.

          We ORDER court reporter Debi Harris to file a supplemental reporter’s record, within

FIFTEEN (15) DAYS from the date of this order, that contains State’s Exhibit #2, telephone

conversation recording and State’s Exhibit #4 police interview recording.

          We ORDER appellant to file his brief FORTY-FIVE (45) DAYS from the date of this

order.


                                                      /s/   LANA MYERS
                                                            JUSTICE